Citation Nr: 1441363	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder.  


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In January 2013, the Board remanded the claim for further development, specifically directing the AOJ to obtain the Veteran's medical records from VA in Tampa, Florida.  These records were obtained, and a VA psychiatric examination was performed in July 2013.  Thereafter, in October 2013, the RO issued a Supplemental Statement of the Case, denying service connection for PTSD, and the case was returned to the Board for further review.

The Veteran initially submitted a claim of service connection for PTSD.  However, the medical evidence of record shows that he has been diagnosed with various acquired psychiatric disorders, including MDD and anxiety disorder.  

The Court of Appeals for Veterans Claims has held (in the context of a claim of service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  See also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (holding that a claimant's identification of the benefit sought does not require any technical precision).

In light of Clemons, the issue, as reflected on the title page of this decision, has been restated to include service connection for any acquired psychiatric disorders.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

This matter must be remanded so that the another VA examination should be schedule to determine the nature and likely etiology of the claim psychiatric disorder.

There is evidence indicating that the Veteran has been diagnosed with MDD and anxiety disorder.  Although the December 2009 and July 2013 VA examinations were negative for a diagnosis of PTSD, it is unclear whether the current MDD or anxiety disorder is causally or etiologically related to service.  

The VA treatment records, as well as the Veteran's lay statements, indicate that while serving in the Republic of Vietnam as a medical lab specialist, the Veteran was repeatedly confronted with, and occasionally participated in, traumatic events involving death or serious injury.  

The record shows that the Veteran suffers from recurrent and distressing recollections of events in Vietnam, feelings of social isolation, nightmares, feelings of anger, and a diminished interest in participating in the activities of daily life, among other symptoms.

After a complete review of the record, the evidence indicates that the Veteran's current psychiatric disorders may be associated with his service.  Thus, a VA psychiatric opinion must be obtained in order to establish whether any of the in-service events alleged by the Veteran are associated with these psychiatric disorders.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder including the previously identified MDD and anxiety disorder.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

Specifically, the examiner is requested to review the records referable to the December 2009 and July 2013 VA psychiatric examinations, the records referable to the Veteran's VA counseling sessions that took place between April 1980 and January 1989, and the lay statements provided by the Veteran.  The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran has a current innocently acquired psychiatric disability that had its clinical onset during service or otherwise was due to an event or incident of that service.   

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim  remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  




